NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
None of the cited references individually discloses the features that an output of the common source amplifier with a diode connected load is applied to the analog-to-digital converter (ADC) with an output that is connected to the digital back end comprising a peak detection circuit and a counter, wherein the two most significant output bits from the ADC, referred to as Bit-1 (B1) and Bit-2 (B2), are applied to the peak detection circuit, where a bit flip from 0 to 1 on B1 implies the detection of a peak over a set threshold voltage and a bit flip from 1 to 0 of B2 returns the circuit to an active detection state. In addition, the features are not render obvious by prior arts.

Claims 1-8 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious an output of the common source amplifier is applied to the analog-to-digital converter (ADC) with an output that is connected to the digital back end comprising a peak detection circuit and a counter, wherein the two most significant output bits from the ADC, referred to as Bit-1 (B1) and Bit-2 (B2), are applied to the peak detection circuit, where a bit flip from 0 to 1 on B1 implies the detection of a peak over a set threshold voltage and a bit flip from 1 to 0 of B2 returns the circuit to an active detection state as cited with the rest of the claimed limitations.
Claims 2-8 are allowed based on the dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.